Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 15 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US Pat. 10,761,476. 
App. 17/ 315758
US Pat. 10,761,476
1.  A replaceable unit for an electrophotographic image forming device, comprising:
a housing having a top, a bottom, a front and a rear positioned between a first side and a second side of the housing, the housing has a reservoir for holding toner; and
an electrical connector on the first side of the housing, the electrical connector includes
an electrical contact for contacting a corresponding electrical contact in the image forming device, the electrical contact of the replaceable unit is electrically connected to processing circuitry mounted on the replaceable unit, the electrical connector including the electrical contact of the replaceable unit is movable relative to the housing between a retracted position and an operative position, 
the electrical contact of the replaceable unit faces inward toward the first side of the housing when the electrical connector is in the retracted position, the electrical contact of the replaceable unit faces downward and is unobstructed from below when the electrical connector in the operative position permitting the corresponding electrical contact in the image forming device to contact the electrical contact of the replaceable unit from below.
1.  A replaceable unit for an electrophotographic image forming device, comprising:
a housing having a top, a bottom, a front and a rear positioned between a first side and a second side of the housing, the housing has a reservoir for holding toner; and 
an electrical connector on the first side of the housing, the electrical connector includes 
an electrical contact for contacting a corresponding electrical contact in the image forming device, the electrical contact of the replaceable unit is electrically connected to processing circuitry mounted on the replaceable unit, the electrical connector is movable between a first (retracted) position and a second (operative) position, 
... the electrical contact of the replaceable unit faces downward and is unobstructed from below when the electrical connector is in the second (operative) position permitting the corresponding electrical contact in the image forming device to contact the electrical contact of the replaceable unit from below.
11.    The replaceable unit of claim 1, wherein the electrical connector includes a printed circuit board that includes the processing circuitry, the electrical contact of the replaceable unit is positioned on a face of the printed circuit board, the face of the printed circuit board faces downward when the electrical connector is in the second position and the face of the printed circuit board faces inward toward the first side of the housing when the electrical connector is in the first position.



Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US Pat. 10,761,476. 
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of US Pat. 10,761,476. 
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US Pat. 10,761,476. 
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US Pat. 10,761,476. 
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US Pat. 10,761,476. 
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of US Pat. 10,761,476. 
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of US Pat. 10,761,476. 
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US Pat. 10,761,476. 
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US Pat. 10,761,476. 
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US Pat. 10,761,476.
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of US Pat. 10,761,476.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of US Pat. 10,761,476. 
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US Pat. 10,761,476.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of US Pat. 10,761,476.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852